DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-15 and 17-20 are pending and allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bhavani S. Rayaprolu Reg. No. 56583 on February 18, 2022. 

The application has been amended as follows:

1.	(Currently Amended) A machine learning (ML) based automated search system comprising:
at least one processor;

receive an entity information document that includes data entries related to a plurality of entities that belong to a target category;
identify information regarding the plurality of entities available within internal and external data sources associated with the automated search system;
construct an entity intelligence report for each of the plurality of entities, the entity intelligence report including metadata regarding the plurality of entities being predetermined based on the target category and the metadata being obtained from the internal and the external data sources;
discover search terms associated with the plurality of entities from the entity intelligence reports;
obtain documents to generate a corpus by automatically executing searches on a general purpose search engine using the search terms;
extract information related to new entities by analyzing the documents from the corpus, the new entities being different from the plurality of entities and the new entities not included in the entity information document;
compute similarity between attribute values of each attribute of a plurality of attributes of the plurality of entities and attribute values of a corresponding attribute of the new entities;
identify at least one attribute of the plurality of attributes having greater similarity among the attribute values of the entities and the new entities;
the similarities of the attribute values of the corresponding attribute of each of the new entities with the attribute values of the entities associated with the at least one attribute; and
output a ranked list of the new entities.

2.	(Previously presented) The automated search system of claim 1, wherein the instructions to identify the information regarding the entities available within the internal and external data sources further comprise instructions that cause the processor to:
execute web searches by employing the plurality of entities as search terms on [a] the general purpose search engine.


7. 	(Currently Amended) The automated search system of claim 1, wherein the instructions to extract information related to new entities from the documents in the corpus further comprise instructions that cause the processor to:
employ text matching techniques for identifying occurrences of the plurality of entities in the documents; and
employ trained Machine Learning (ML) models for determining structures that include the occurrences of the plurality of entities.


13.	(Currently Amended) A processor-executable method for identifying new entities comprising:

identifying information regarding the plurality of suppliers available within internal and external data sources;
generating supplier intelligence reports based on the identifying indicia from the supplier information document, the supplier intelligence reports including metadata regarding the plurality of suppliers, the metadata being predetermined based on the target category and the metadata being obtained from the internal and external data sources;
obtaining keywords describing each of the plurality of suppliers from the supplier intelligence reports;
executing automated searches on a general purpose search engine by employing keywords that occur commonly between the supplier intelligence reports of the plurality of suppliers as search terms;
generating a corpus by storing results from the automated searches to the corpus;
extracting relevant portions of the results obtained in response to the automated searches;
analyzing the relevant portions of the results for co-occurrence of new suppliers with one or more of the plurality of suppliers, wherein the new suppliers are not included in the supplier intelligence reports;
obtaining attributes of each of the plurality of suppliers and each of the new suppliers, wherein the attributes are predetermined based on the target category;

estimating significance of the attributes of the plurality of suppliers and each of the new suppliers based on similarities between the attribute values of the plurality of suppliers and attribute values of the new suppliers, wherein higher significance is assigned to at least one attribute compared to other attributes of the plurality of attributes; and
ranking the new suppliers based on the similarities between the attribute values of the plurality of suppliers and the attribute values of the new suppliers for the at least one attribute having the higher significance.


18.	(Currently Amended) A non-transitory computer-readable storage medium comprising machine-readable instructions that cause a processor to:
receive an entity information document that includes data entries related to a plurality of entities that belong to a target category;
identify information regarding the plurality of entities available within a plurality of data sources including internal and external data sources;
construct an entity intelligence report for each of the plurality of entities, the entity intelligence report including metadata regarding the plurality of entities, the metadata being predetermined based on the target category and the metadata being obtained from the internal and the external data sources;

obtain documents to generate a corpus by automatically executing searches on a general purpose search engine using the search terms;
extract information related to new entities by analyzing the documents from the corpus, the new entities being different from the entities and the new entities not included in the entity information document;
compute similarity between attribute values of each attribute of a plurality of attributes of the plurality of entities and attribute values of a corresponding attribute of the new entities; 
identify at least one attribute of the plurality of attributes having greater similarity among the attribute values of the entities and the new entities;
assign higher significance to the at least one attribute as compared to other attributes of the plurality of attributes; and
rank the new entities based on similarity of the attribute values of the corresponding attribute of each of the new entities with the attribute values of the entities associated with the at least one attribute; and
output a ranked list of the new entities.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In (claims 1, 13 and 18), the prior art on record does not explicitly disclose “identify information regarding the plurality of entities available within internal and
external data sources associated with the automated search system;
construct an entity intelligence report for each of the plurality of entities, the entity
intelligence report including metadata regarding the plurality of entities being
predetermined based on the target category and the metadata being obtained from
the internal and the external data sources;
discover search terms associated with the plurality of entities from the entity intelligence
reports;
obtain documents to generate a corpus by automatically executing searches on a general
purpose search engine using the search terms;
extract information related to new entities by analyzing the documents from the corpus,
the new entities being different from the plurality of entities and the new entities
not included in the entity information document;
compute similarity between attribute values of each attribute of a plurality of attributes of

entities;
identify at least one attribute of the plurality of attributes having greater similarity among
the attribute values of the entities and the new entities;
rank the new entities based on the similarities of the attribute values of the corresponding
attribute of each of the new entities with the attribute values of the entities
associated with the at least one attribute; and
output a ranked list of the new entities.”.
As dependent claims 1-12, 14-15 and 17, 19-20 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165